   Case: 1:18-cr-00345-PAG Doc #: 16 Filed: 01/15/19 1 of 6. PageID #: 68



                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff                     )
                                             )
                                             )      CASE NO.: 1:18CR00345
       V                                     )
                                             )      JUDGE PATRICIA GAUGHN
JARED SEBAUGH                                )
                                             )      SENTENCING MEMORANDUM
               Defendant                     )
                                             )

       Now comes the defendant, Jared Sebaugh, through his attorney, Thomas E.

Shaughnessy, and respectfully submits for the Court’s consideration at sentencing,

scheduled on January 22, 2019, facts relevant to the sentence to be imposed upon

defendant pursuant to 18 U.S.C. Section 3553(a) and additional factors relevant to the

instant case and the defendant’s history.

                                                    Respectfully submitted,



                                                    /S/ Thomas E. Shaughnessy
                                                    Thomas E. Shaughnessy 0047201
                                                    11510 Buckeye Road
                                                    Cleveland, Ohio 44104
                                                    (216) 721-7700
   Case: 1:18-cr-00345-PAG Doc #: 16 Filed: 01/15/19 2 of 6. PageID #: 69



                                   MEMORANDUM

I. PROCEDURAL SENTENCING FRAMEWORK

       It is respectfully submitted that in United States v. Booker, 125 S. Ct. 738 (2005),

the Supreme Court held that sentencing guidelines are advisory, not mandatory, and that

other factors set forth in section 3553(a) must be considered in fashioning the appropriate

sentence. Se Booker at 790 In post Booker, the sentencing guidelines are but one of

many statutory concerns that federal courts must take into account during sentencing

determination; district court judges have great discretionary power to impose sentences

not greater than necessary to satisfy the statutory purposes of sentencing. This standard

requires courts to impose sentences that:

               A) reflect the seriousness of the offense, promote respect for the law and

               provide just punishment for the offense;

               B) afford adequate deterrence to criminal conduct;
               C) protect the public from further crimes of the defendant; and
               D) provide the defendant with needed training, medical care, or other
                   correctional treatment in the most effective manner.
       In consideration of the purposes of Section 3553(a), this Court must fashion a
sentence which considers all the following factors:
               1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               2) the need for the sentence imposed to further the purposes set forth
               above;
               3) the kinds of sentences available;
               4) the kinds of sentences and sentencing range applicable to the defendant
               as set by the U.S. Sentencing Guidelines
               5) any pertinent policy statement issued by the Sentencing
               Commission…;
   Case: 1:18-cr-00345-PAG Doc #: 16 Filed: 01/15/19 3 of 6. PageID #: 70



               6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct;

       The United States Supreme Court in Kimbrough v. United States, 552 US 85

(3007), ruled that the sentencing courts must treat the guidelines as the “starting point and

the initial benchmark” when formulating reasonable sentencing. Id at 108. However, the

appropriateness of the Guidelines sentence must be judged against the other factors in

section 3553(a). Id at 101. Therefore, after properly calculating the advisory range under

the sentencing guidelines, a factor which serves only as a starting point, district courts

must then consider each of the relevant section 3553(a) factors which places the

guidelines on equal footing with the other factors.

       The overriding principle and basic mandate of section 3553(a) requires district

courts to impose a sentence “sufficient, but not greater than necessary,…” while giving

consideration to “the nature and circumstances of the offense and the history and

characteristics of the defendant,…” Sterling Green hereby presents the following

information for the Court’s consideration.

II. INTRODUCTION

       A. Defendant accepts responsibility for his actions

       Jared Sebaugh has pled guilty pursuant to the indictment and acknowledged his

guilt in the instant offense. He has accepted responsibility for his conduct and

understands that the offense requires the appropriate attention of this Court. Mr. Sebaugh

only asks that this Court to consider an imposition of punishment that not only considers

the crime, but also the history and characteristics of Mr. Sebaugh and the collateral
   Case: 1:18-cr-00345-PAG Doc #: 16 Filed: 01/15/19 4 of 6. PageID #: 71



consequences of his conviction in this case. A consideration of these additional factors

will result in a sentence that will achieve the goals of sentencing under section 3553(a).

       Mr. Sebaugh has remorse for his conduct, as he has shown throughout this case.

He understands the implication of his unlawful actions and its effect upon his life and that

of his family.

       B. Struggle with substance abuse

       Defendant Sebaugh has been abusing narcotic drugs, marijuana and cocaine.

Drug abuse certainly played a role in the instance offense.

       Mr. Sebaugh began using marijuana at the age of thirteen (13) and began abusing

prescription drugs at the age of fourteen (14). Mr. Sebaugh was originally prescribed

prescription narcotics for injuries that he suffered in a four wheeler accident. This led to

his addiction. Mr. Sebaugh has been pronounced dead at least ten (10) times and has

been revived with narcan.

       C. Role in Offense

       Mr. Sebaugh does not deny his role in the offense.

       D. Personal Characteristic

       Defendant Sebaugh is 30 years old and has substance abuse problem. Defendant

Sebaugh has prior convictions that are all related to his substance abuse problem. In

2008, Defendant Sebaugh was convicted of using marijuana while in the United States

Army. In 2012, Defendant Sebaugh was convicted of Aggravated Robbery. In this case

Defendant Sebaugh robbed a CVS Pharmacy for narcotics to satisfy his addiction. In

2017, Defendant Sebaugh was convicted of misdemeanor possession of heroin. Again,

related to his addiction.
   Case: 1:18-cr-00345-PAG Doc #: 16 Filed: 01/15/19 5 of 6. PageID #: 72



        Defendant Sebaugh has strong family support. (see attached letters)

III.   CONCLUSION

       For the above-mentioned reasons, defendant, Jared Sebaugh, respectfully requests

the following:

       1. That this Court consider his lack of prior-criminal history and his alcohol/drug

addiction when determining an appropriate sentence in this case.

       2. That the Court take into consideration the facts and factors enumerated above

and grant a variance in this matter pursuant to 18 U.S.C. Section 3553 (a) and (6)

                                                      Respectfully submitted,



                                                      /S/ Thomas E. Shaughnessy
                                                      Thomas E. Shaughnessy 0047201
                                                      11510 Buckeye Road
                                                      Cleveland, Ohio 44104
                                                      (216) 721-7700
   Case: 1:18-cr-00345-PAG Doc #: 16 Filed: 01/15/19 6 of 6. PageID #: 73




                             CERTIFICATE OF SERVICE


        A copy of the Sentencing Memorandum was filed by electronic means pursuant to
F.R.C.P.5(b)(2)(D). Notice of this filing will be sent to all counsel indicating electronic
receipt by operation of the Court’s electronic system. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court’s electronic filing
system.


                                                     /S/ Thomas E. Shaughnessy
                                                     Thomas E. Shaughnessy 0047201
                                                     11510 Buckeye Road
                                                     Cleveland, Ohio 44104
                                                     (216) 721-7700
